Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-14-00470-CV

                                  IN THE INTEREST OF A.G., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01929
                              Honorable Fred Shannon, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 12, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Angelica G. 1 appeals the trial court’s order terminating her parent-child relationship with

A.G. Appellant’s court-appointed appellate attorney filed a motion to withdraw and a brief

containing a professional evaluation of the record, demonstrating there are no arguable grounds to

be advanced, and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided copies of the brief and the motion to



1
 To protect the identity of the minor child, we refer to the mother by her first name and to the child by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 9.8.
                                                                                        04-14-00470-CV


withdraw and was informed of her right to review the record and file her own brief. In addition,

counsel advised appellant to immediately file a motion in this court if she wished to review the

appellate record and enclosed a form motion for that purpose. See Kelly v. State, 436 S.W.3d 313

(2014); In re R.R., 2003 WL 21157944, at *4. Appellant did not request access to the record. The

court then set a deadline for appellant to file a pro se brief. Appellant did not file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                    Luz Elena D. Chapa, Justice




                                                  -2-